     Case: 1:20-cv-02945 Document #: 27 Filed: 01/06/21 Page 1 of 1 PageID #:133

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Glen Ellyn Pharmacy, Inc.,
                                           Plaintiff,
v.                                                         Case No.: 1:20−cv−02945
                                                           Honorable Steven C. Seeger
Prescription Shoppe, LLC, The, et al.
                                           Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, January 6, 2021:


        MINUTE entry before the Honorable Steven C. Seeger: The Court reviewed the
Stipulation to Dismiss (Dckt. No. [26]), which stated that Plaintiff and Defendants The
Prescription Shoppe, LLC and JSB Group of Pharmacies, LLC have stipulated to the
dismissal of Plaintiff's individual claims with prejudice and without costs. Under Rule
41(a)(1)(A)(ii), the dismissal is self−effectuating. Plaintiff also advanced claims against
John Does 1−10, and the Stipulation to Dismiss states that Plaintiff dismisses its claims
against John Does 1−10 without prejudice and without costs. John Does 1−10 were never
identified or served, so Rule 41(a)(1)(A)(ii) does not apply. See Fed. R. Civ. P.
41(a)(1)(A)(ii) (authorizing voluntary dismissal by a stipulation "signed by all parties who
have appeared"). But Rule 41(a)(1)(A)(i) applies and is self−effectuating. Plaintiff's
claims against John Does 1−10 are dismissed without prejudice and without costs.
Plaintiff also purported to bring claims on behalf of a putative class. The claims of the
putative class are dismissed without prejudice and without costs. All claims are therefore
dismissed. Civil case terminated. Mailed notice. (jjr, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
